DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Applicant’s election without traverse (A) prior exposure to the specific donor’s HLA, (B) plasmapheresis treatment and (C) where the method further comprise at least one immunosuppressive drug tacrolimus in Response to Restriction Requirement, filed 06/09/2021, has been acknowledged.

3.  Applicant’s amendment, filed 10/01/2021, has been entered.

     Claims 31 has been amended.

     Claims 1-2, 5-8, 10, 31-33, 35-37, 40 and 48-53 are pending.

     Claims 3-4, 9, 11-30, 34, 38-39 and 41-47 have been canceled previously.

4.  Applicant's election without traverse the species of (A) reduced graft loss compared to SOC (claim 10) and reduce graft loss compared to SCO (claim 31) in the Response to Restriction Requirement, 10/01/2021.
        
     In addition, applicant clarifies that all of the determining steps are physical steps (not mental steps).

     Applicant’s remarks that the species are for searching purposes is acknowledged.

     Claims 1-2, 5-8, 10, 31-33, 35-37, 40 and 48-53 are under consideration as they read on the elected species.

5.  The application is required to be reviewed and all spelling, TRADEMARKS, and like errors 
corrected.  Appropriate corrections are required.

     Trademarks should be capitalized or accompanied by the ® or ™ symbol wherever they 
appear and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the trademarks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks.  

      Appropriate corrections are required

6. The following is a quotation of 35 U.S.C. 112(a):
     (a) IN GENERAL.—The specification shall contain a written description of the invention,   
          and of the manner and process of making and using it, in such full, clear, concise, and 
          exact terms as to enable any person skilled in the art to which it pertains, or with which it 
          is most nearly connected, to make and use the same, and shall set forth the best mode 
          contemplated by the inventor or joint inventor of carrying out the invention.

     The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
     The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to     make and use the same and shall set forth the best mode contemplated by the inventor of 
carrying out his invention.

7.  This is a rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description, not new matter.

    Claims 1-2, 5-8, 10, 31-33, 35, 36, 40 and 51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention

    The instant claims are drawn to “an anti-C5 antibody and binding fragments” encompassing various structural and functional limitations do not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  

     Given the well known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention;
    one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genus of anti-C5 antibodies or binding fragments” with the claimed specificity and functional attributes, broadly encompassed by the claimed invention.  
    
    One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genus.

     It has been well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin.  All of the heavy and light chain CDRs should be in their proper order and in the context of framework sequences which maintain their required conformation in order to provide a binding molecule having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.  

     Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc Natl Acad Sci USA 79: 1979-1983 (1982) (1449; #7).  
     Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. 



    Also, see the teachings of Colman (Research in Immunology 145: 33-36, 1994) (1449; #22) on the effects of amino acid sequence changes on antibody-antigen interactions.
    
    In addition, Kussie et al. (J. Immunol. 152: 146-152, 1994) (1449; #20) (e.g., see entire document, including Table I) teach that the substitution of a single amino acid can totally ablate antigen binding. 

     Further, Chen et al. (EMBO J., 14: 2784-2794, 1995) (1449; #18) teach that the substitution of a single amino acid can totally ablate antigen and that the same substitution in closely related antibodies can have opposite effects binding (e.g., see entire document, including Figure I).  For example, the authors compared the effects of identical substitutions in related antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other.

      In reporting Many Routes to an Antibody Heavy-Chain CDR3: Necessary, Yet Insufficient, for Specific Binding (Frontiers in Immunology Volume 9, Article 395 March 2018; doi:10.3389/fimmu.2018.00395) (1449; #24),
     D’Angelo state the following in the Abstract (see entire document, including Abstract, Introduction, Results, Discussion, Materials and Methods).
    
     Because of its great potential for diversity, the immunoglobulin heavy-chain complementarity-determining region 3 (HCDR3) is taken as an antibody molecule’s most important component in conferring binding activity and specificity
     Here, we show that many different HCDR3s can be identified within a target-specific antibody population after in vitro selection.  
     For each identified HCDR3, a number of different antibodies bearing differences elsewhere can be found.
     In such selected populations, all antibodies with the same HCDR3 recognize the target, albeit at different affinities. 
     In contrast, within unselected populations, the majority of antibodies with the same HCDR3 sequence do not bind the target. 
     In one HCDR3 examined in-depth, all target-specific antibodies were derived from the same VDJ rearrangement, while non-binding antibodies with the same HCDR3 were derived from many different V and D gene rearrangements.  

     Careful examination of previously published in vivo datasets reveals that HCDR3s shared between, and within, different individuals can also originate from rearrangements of different V and D genes, with up to 26 different rearrangements yielding the same identical HDCR3 sequence. 
     On the basis of these observations, we conclude that the same HCDR3 can be generated by many different rearrangements, but that specific target binding is an outcome of unique rearrangements and VL pairing: the HCDR3 is necessary, albeit insufficient, for specific antibody binding.   

    In reporting Changes in complemetarity-determining regions significantly alter IgG binding to the neonatal Fc receptor (FcRN) and pharmacokinetics (MABS 2018, Vol. 10, NO. 1, 81-94, doi.org/10.1080/19420862.2017.1389355) (1449; #40), Piche-Nicholas et al. report that through analysis of a broad collection of therapeutic antibodies containing more than 50 unique IgG molecules, it was demonstrated that variable domains and in particular CDRs significantly alter binding affinity to FcRN in vitro and a panel of IgG molecules differing on by 1-5 mutations in CDRs altering  affinity to FcRN in vitro and faster in vivo clearance differing only by 1-3 mutations in human FcRn, which has far-reaching implications in the optimization of IgG therapeutics (see entire document, including Abstract, Introduction, Results, Discussion).
     With respect to the diverse specificities encompassed by the claimed invention, the skilled artisan has known that that a single amino acid substitution in a common allele ablates binding of an antibody and that there can be a dissociation of immunoreactivity from other biological activities when constructing analogs.   



     the claims do not recite and the instant specification does not provide sufficient written description as to the correlation between the chemical structure and function in the context of the claimed specificities of the claimed anti-C5 antibodies and antigen binding fragments thereof including variants and antibodies that do not have sufficient structure (e.g., heavy and light variable regions, six CDRs and antigen specificity) encompassed by the claimed invention 
and claimed functional attributes / specificities.  

   In turn, applicant’s reliance upon screening approaches to evaluate and identify antibodies having the sequence / residue structures that contribute / affect various variables associated with antibody specificity to various antigen /epitope specificities (e.g., see paragraphs [0081]-[0098] of the specification).

    Further, the Court has interpreted 35 U.S.C. §112, first paragraph, to require the patent specification to “describe the claimed invention so that one skilled in the art can recognize what is claimed.  Enzo Biochem, Inc. v. Gen-Probe Inc, 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002).       
    In evaluating whether a patentee has fulfilled this requirement, our standard is that the patent’s “disclosure must allow one skilled in the art ‘to visualize or recognize the identity of’ the subject matter purportedly described.” Id. (quoting Regents of Univ. of Cal. v. Eli Lilly & Co., 43 USPQ2d 1398 (Fed Cir. 1997)).

     Also, it is noted that the Court has held that the disclosure of screening assays and general
classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).

     The instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of anti-C5 antibodies and binding fragments thereof, including variants and antibodies that do not have sufficient structure (e.g., heavy and light variable regions, six CDRs and antigen specificity) encompassed by the claimed invention. 

     The claims do not define the relevant identifying characteristics, namely the relevant structural features of the claimed anti-C5 antibodies, antigen binding fragments including variants and antibodies that do not have sufficient structure (e.g., heavy and light variable regions, six CDRs and antigen specificity) encompassed by the claimed invention that would identify the claimed antibodies encompassing the various anti-C5 antibodies and  modifications encompassed by the claimed antibody specificity and functional attributes.

    A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 

      Meeting the written description threshold requires showing that the applicant was in “possession” of the claimed invention at the time of filing. Vas-Cath, 935 F.2d at 1563-1564. Support need not describe the claimed subject matter in exactly the same terms as used in the claims. Eiselstein v. Frank, 52 F.3d 1035, 1038 (Fed. Cir. 1995). This support cannot be based on obviousness reasoning – i.e., what the written description and knowledge in the art would lead one to speculate as to modifications the inventor might have envisioned, but failed to disclose. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997).
     Ariad points out, the written description requirement also ensures that when a patent claims a genus by function, the specification recites sufficient materials to accomplish that function - a problem that is particularly acute in biological arts."  Ariad, 598 F.3d at 1352-3.  


     Given the claimed broadly class of antibodies and in the absence of sufficient disclosure of relevant identifying characteristics for the claimed anti-C5 antibodies comprising the “limitations” above,
     the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims
 AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
and
     the specification at best describes plan for making anti-C5 antibodies with the “limitations above” and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient.
     Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).

     The USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  
     See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

    The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.
     “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.

     There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-C5 antibodies to demonstrate possession. 
    Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).

     “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). 

     “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.”  See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69.

     In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), 
    the following is noted.
    To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).


    Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).

    An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).

    Here, applicant is claiming methods of administering anti-C5 antibodies by describing the anti-C5 antibodies encompassed by the claimed “limitations”, 
    but does not describe the structure-identifying information about the claimed anti-C5 antibodies encompassed by the claimed “limitations”,, nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed anti-C5 antibodies encompassed by the claimed “limitations” themselves.

    Note that the claims do not recite and the specification does not provide sufficient written description of the structure-identifying anti-C5 antibodies encompassed by the claimed “limitations”.

    Here, applicant is claiming anti-C5 antibodies and binding fragments” encompassing variable structural / functional variability, including certain structural elements by describing anti-C5 antibodies and binding fragments” in the specification,
    but does not describe sufficient structure-identifying information about the claimed anti-C5 antibodies and binding fragments”, nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed anti-C5 antibodies and binding fragments” encompassing the claimed “limitations” themselves.

    Note that the claims do not recite and the specification does not provide sufficient written description of the structure-identifying information of the claimed anti-C5 antibodies and binding fragments.

     In analogizing the antibody-antigen relationship to “a key in a lock”, it is apt to analogize the current claims to a million rings, each with a million keys on it (see page 1361 of Amgen).

    With respect to representative number of species,  
     see AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
     Also, see MPEP 2163 II(A)(3)(a))(ii)



     A representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").
    Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.).

    Therefore, there is insufficient written description for the genus of anti-C5 antibodies and binding fragments encompassing by the claimed “limitations” to provide sufficient structure for the claimed anti-C5 antibodies and binding fragments comprising the “limitations” above at the time the invention was filed and as disclosed in the specification as filed under the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

8.  Claims 37 and 52 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contain(s) subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention.

    It is apparent that the BNJ441 and BNJ421 antibodies are required to make and use the claimed invention.
    As required elements, they must be known and readily available to the public or obtainable by a repeatable method set forth in the specification.  

    In addition to the conditions under the Budapest Treaty, applicant is required to provide assurance that all restrictions imposed by the depositor on the availability to the public of the deposited material will be “irrevocably” removed “upon the granting of a patent” in U.S. patent applications.  

     Amendment of the specification to recite the date of deposit and the complete name and address of the depository is required.  As an additional means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.



     If the original deposit is made after the effective filing date of an application for patent, the applicant should promptly submit a verified statement from a person in a position to corroborate the fact, and should state, that the biological material which is deposited is a biological material specifically identified in the application as filed, except if the person is an attorney or agent registered to practice before the Office, in which the case the statement need not be verified. See MPEP 1.804(b).

     Also, see MPEP 2402.01: Biological Materials that is Known and Readily Available.

      Biological materials must be known and readily available to the public (See MPEP 2404.01).  Neither concept alone is sufficient.  The fact that applicant and other members of the public were able to obtain the materials in question from a given depository prior to and after the filing date of the application does not establish the upon issuance of a patent on the application that such material would continue to be accessible to the public.  
 
    The applicant has not make of record any of the facts and circumstances surrounding the access to the biological materials from the depository, nor is there any evidence as to the depository's policy regarding the material if a patent would be granted.  Further, there is no assurance that the depository would allow unlimited access to the material if the application has matured into a patent.  

     In the absence of  evidence that the antibody / hybridoma is readily available to the public and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent, applicant's arguments are not persuasive and the rejection is maintained

     There are many factors that may be used as indicia that a biological material is known and readily available to the public. Relevant factors include commercial availability, references to the biological material in printed publications, declarations of accessibility by those working in the field, evidence of predictable isolation techniques, or an existing deposit made in accordance with these rules. Each factor alone may or may not be sufficient to demonstrate that the biological material is known and readily available. Those applicants that rely on evidence of accessibility other than a deposit take the risk that the patent may no longer be enforceable if the biological material necessary to satisfy the requirements of 35 U.S.C. 112  ceases to be accessible.

     The Office will accept commercial availability as evidence that a biological material is known and readily available only when the evidence is clear and convincing that the public has access to the material. See the final rule entitled "Deposit of Biological Materials for Patent Purposes," 54 FR 34864, 34875 (August 22, 1989). A product could be commercially available but only at a price that effectively eliminates accessibility to those desiring to obtain a sample. The relationship between the applicant relying on a biological material and the commercial supplier is one factor that would be considered in determining whether the biological material was known and readily available. However, the mere fact that the biological material is commercially available only through the patent holder or the patent holder’s agents or assigns shall not, by itself, justify a finding that the necessary material is not readily available, absent reason to believe that access to the biological material would later be improperly restricted.

     The mere reference to a deposit or the biological material itself in any document or publication does not necessarily mean that the deposited biological material is readily available. Even a deposit made under the Budapest Treaty and referenced in a United States or foreign patent document would not necessarily meet the test for known and readily available unless the deposit was made under conditions that are consistent with those specified in these rules, including the provision that requires, with one possible exception (37 CFR 1.808(b) ), that all restrictions on the accessibility be irrevocably removed by the applicant upon the granting of the patent. Ex parte Hildebrand, 15 USPQ2d 1662 (Bd. Pat. App. & Int. 1990).

rejections set forth in this Office Action: 
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

10. Claims 1-2, 5-8, 10, 31-33, 35-37, 40 and 48-53 are rejected under 35 U.S.C. 103 as being upatentable over of Anonymous: NCTO1567085 (Open-Label, Single-Arm Multicenter Trial, 2012) (1449; #11) in view of Burton et al. (Clin Transplant: 29(2), 118-123, Feb 2015), Kim et al. (Pharmacotherapy 34(7): 733-744, 2014), Morath et al. (Transplant International 25: 633-645, 2012) (1449; #30), Marfo et al. (Clinical Journal of the American Society of Nephrology 6: 922-936, 2011)  (1449; #27), Tait et al. (Transplantation 95: 19-47, 2013) (1449; #18), Stegall et al. (American Journal of Transplantation 11: 2405-2413, 2011) (1449; #13), Stegall et al. (Nature Reviews Nephrology 8: 670-678, 2012) (1449; #14), and Rother et al. (US 2012/0225056) 
(1449; #1).

     Anonymous: NVTO2567085 disclose Safety & Efficacy of Eculizumab in the Prevention of AMR in Sensitized Recipients of a Kidney Transplant from a Deceased Donor in a Phase 2 trial, including the administration of eculizumab (1200 mg administered iv over 35-45 minutes; 900 mg iv over 35-45 minutes), including prior exposure to organ / tissue allografts, pregnancy, blood transfusion, specific donor’s HLA.

     Anonymous differs from the claimed methods by not disclosing all the claimed limitations, wherein the recipient receives about two or more weeks of desensitization, phase dosing schedule, the characteristics / properties of the further determining reduced graft loss compared to SOC (standard of care), one or more immunosuppressives (elected species tacrolimus).

     Burton et al. teach treatment of acute and chronic antibody-mediated rejection (AMR) in renal transplant patients: a clinical practice survey, including preference for the testing and treatment of AMR in renal transplant patients vary amount the programs and practitioners, where the description of these preference and identification of commonalities can contribute to creating a standard of care, where detection of AMR are similar and most center utilize donor-specific antibodies (DSA) for detecting and a combination of IVIG and plasmapheresis for treatment, where revealing common practices, focus can be directed to designing further research methods to investigate the outcomes of current treatments to treat AMR, including therapies in addition to traditional therapies (e.g. bortezomib and eculizumab) (see entire document, including Abstract, Introduction, Methods, Results, Conclusion).






     including the significant complication after kidney transplantation that carries a poor prognosis, including graft loss as a consequence,
    including the standard of card for AMR, including plasmapheresis and IVIG, 
    and other agents such as rituximab alemtuzumab, bortezomib and ecluzumab may have limited use in the treatment of AMR in kidney transplant recipient, 
    where AMR is common in highly sensitized kidney transplant patients and associated with poor transplant outcomes, where agents have been explored and have better success rates,
     including Table 1: Summary of Novel Medication for Treating AMR (including Medications Target, Major Adverse Drug Reactions, Costs, Comment),
     including Table 2: Outcomes of Studies, Using Novel AMR Therapy in Kidney Transplant Recipients (including Study Design, Treatment Regimens, Outcome)
     (see entire document, including Abstract, Introduction, Pathophysiology, Risk Factors, Types of AMR, Diagnosis, Clinical and Subclinical AMR, Treatment, Nonpharmacologic Therapy, including Plasmapheresis / Immunoadsorption, Pharmacologic Therapy, IVIG, Rituximab, Alemtuzumab, Bortezomib, Eculizumab, C1 Inhibitor Concentrate, Chronic AMR Treatment, where the data is limited, Conclusion).

     Morath et al. teach the Prevention of Antibody-Mediated Kidney Transplant, including prevention and desensitization before transplantation to avoid sensitizing events as a major cause of late kidney graft failure and reliance upon close monitoring of kidney function,
     including kidney transplant recipients often have a history of positive complement-dependent cytotoxicity cross-match and circulating donor-specific antibodies relevant for claims 26-32  (e.g., see Measure for successful transplantation of sensitized patients, Table 1),
     including IVIg-based desensitization / plasmapheresis-based desensitization (pages 637-639)
     (see entire document, including Summary, Sensitization as a major obstacle in kidney transplantation; Prevention of antibody-mediated allograft injury by avoidance of sensitization; Precise characterization; Measure for successful transplantation of sensitized patients, Desensitization, Special programs; Post-transplant HLA alloantibody; Summary and Conclusions).

     Marfo et al. teach Desensitization Protocols and Their Outcome, including studies utilizing biopsies of desensitized patients reporting antibody-mediated rejection, including IVIG and plasmapheresis (see Introduction; pages 922-932 (and page 40 Future Directions); Treatment Options for Sensitized Patients and
     note that patients need to premediated with methyl-prenisonlone (see Bortezomib on page 923), Complement Inhibitors, including eculizumab (pages 923, 931), including CDC / flow cytometry in Pretransplantation Immunologic Risk Assessment on pages 927-929, Interpretation of Allograft Biopsies on pages 929, Approach to Sensitized Patients on pages 931-932 and Figure 2 
     (see entire document, including Summary, Introduction, Treatment Options, including Tables 1 /2 , Current Problems, Interpretation of Allograft Biopsies, Side Effects of Agents, Economic Effect of Desensitization Protocols, New Agents, Kidney Paired Exchange, Approach to Sensitized Patients, Summary and Future Directions).


 (see entire document, including Background, Abstract, Introduction, Technical Aspects, Antibody Testing Pre-Transplantation, Future Directions and Research). 

     Stegall et al. (American Journal of Transplantation) teach that terminal complement inhibition decreases antibody-mediated rejection in sensitized renal transplant recipients, including Patients and Treatment Protocols, including patients treated with tacrolimus, mycophenolate mofetil, prednisone; eculizumab treatment prior to and postoperative to transplantation, Eculizumab dosing, including dosing regimen that was sufficiently to completely block terminal complement throughout the treatment period Eculizumab e including weeks, dosing of 600 mg / 1200 mg, monitoring eculizumab pharmacokinetics (see entire document, including Abstract, Introduction, Methods, Results and Discussion; including Figures 1-3 and Tables 1-2).

     Stegall et al.  (Nature Reviews Nephrology) teach the role of complement in antibody-mediated rejection in kidney transplantation) Positive crossmatch transplantation, Prevention of AMR by eculizumab, including Key Points, Box1: Diagnostic features of antibody-mediated rejection in kidney grafts), encompassing the claimed methods / limitations associated with effective amounts and treating sensitized allograft recipients with eculizumab provide at different times, including at the time of transplantation, post-operative and weekly to reduce AMR, including demonstrating that terminal complement activation is critical in the development of early AMR and testing therapeutic levels with hemolytic assays, for example
   (see entire document, including Abstract, Introduction, Historical Perspective, Positive crossmatch transplantation, Prevention of AMR by eculizumab, Chronic antibody-mediated injury, Other unanswered questions, Complement in T cell-mediated rejection, Conclusions).

     Rother et al. teach treating complement-associated disorders with inhibitors of C5, (e.g., see Summary, Detailed Description, Examples, Claims)
     including antibody-mediated rejection [0061], [0062], [0066], [0074])
     including with the anti-C5 antibody eculizumab or pexelizumab or antigen-binding fragments thereof (e.g., see  paragraphs [0024], [0060]-[0075], [0113], [0134], [0148]-[0183], [0231]-[0249]), 
     including administering anti-C5 antibodies (eculizumab) to ameliorate on or more symptoms of diseases, in effective amounts and frequency to maintain systemic complement inhibition , including over a prolonged period of time, including maintenance dosing. including in terms of weeks, including various doses, including 300, 600, 900 / 1200 mg and known methods of administration (e.g. intravenously) (see paragraphs [0026]-[0079], [0231]-[0249])
     including effective amounts, including inhibiting of C5 and ameliorating of at least one condition parameters / symptoms, including lessening of the severity or eliminating the occurrence (e.g., see paragraphs [0020], [0021], [0147], [0188], [0190]),

    including modes of administration of pharmaceutical compositions (e.g.. subcutaneous) (e.g., see paragraphs [00138], [0162]), [0184], [0190 
    (see entire document, including Abstract, Technical Field, Background, Summary, Detailed Description, Examples, Claims).
  
    The recitation of the claims drawn to wherein the recipient receives about two or more weeks of desensitization prior to transplantation, wherein the phased dosing schedule .., wherein the recipients medical history including prior exposure to HLA, including further determining that the recipient attains reduce AMF compared to SOC, reduce graft loss compared to SOC, wherein the recipient’s plasma levels of anti-C5 antibody is maintained are explicitly taught or naturally flow from the prior art teachings based upon diagnosing and treating AMR with anti-C5 antibodies, including eculizumab and BNJ441, BNJ421 and standard practice in the meeting the needs of the patients undergoing difficult and complicated conditions and risks.

      Note that the claimed anti-C5 antibodies were known and applied in therapeutic regimens, including AMR and transplantation, including dosing regimens to achieve therapeutically effective doses to AMR in sensitized recipients of a kidney transplant.

    Note that the claims SEQ ID NOS. are explicitly taught or inherent properties of the prior art eculizumab anti-C5 antibody in claims 52.

    Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.
   Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may be an inherent characteristic of the prior art, it has the authority to require the applicant to prove that the subject matter shown in the prior art does not possess the characteristics relied on.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).
     Also, the Courts have held that there is no requirement that those of ordinary skill in the art know of the inherent property. See MPEP 2131.01(d) and MPEP 2112   2113 for case law on inherency.  

    The recitation of the claims drawn to “wherein the therapeutically effective dose of the anti-C5 antibody” has certain functional properties do not necessarily limit the method defined by
the claims, since these wherein clauses simply expresses the intended result of a process step positively recited (e.g., treating with therapeutic effective doses”). 

     Doses and dosage regimens are result effective variables, including the concentration of the active substance, dosing regimen and mode of administration where the desired effects was known and practice. 





In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious). 

     Given the teachings of the prior art including administering anti-C5 antibodies (e.g. eculizumab, BNJ441, BNJ421) to ameliorate on or more symptoms of diseases, in effective amounts and frequency to maintain systemic complement inhibition, including over a prolonged period of time, including maintenance dosing. including in terms of weeks, including various doses, including  900 / 1200 mg and known methods of administration, including the claimed maintenance doses and recipient plasma levels and
    as both doses and dosage regimens were known to the ordinary artisan, 
    it would have been obvious to optimize both the dosages and dosage regimens to inhibit and complement activation in order therapeutic and desensitization protocols to treat, prevent to treat AMR and prevent graft rejection.

     Note that the prior art teach the pharmacokinetics and the monitoring of anti-C5 antibodies in the treatment of complement associated disorders, including antigen-mediated rejection.

     Given the teachings of the prior art to provide a range of ant-C5 antibody doses in a dosage regimen that extends over weeks and months in order to treat complement associated disorders, including antigen-mediated rejection,
     one of ordinary skill in the art at the time the invention was made would have been motivated to provide anti-C5 antibody over extended periods of times to treat antigen-mediated rejection wherein the doses would have optimized to achieve the desired effective amounts to maintain treatment at the time the invention was filed,
     wherein said doses and dosage regimens as well as antibody concentrations of administration were explicitly taught by the prior art or would have been obvious in view of such teachings to optimize the efficacy of said anti-C5 antibodies treatment depending on a variety of well known factors, including the nature the disease / antigen-mediated rejection and the needs of the patient with an expectation of success.

     From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in the absence of evidence to the contrary.  
     "The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).
     "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 

KSR Int'l Co. v. Teleflex Inc., 550 U.S., 2007 U.S. LEXIS 4745, 2007 WL 1237837, at *12 (2007). 

11. Claims 37 and 52 are rejected under 35 U.S.C. 103 as being upatentable over of Anonymous: NCTO1567085 (Open-Label, Single-Arm Multicenter Trial, 2012) (1449; #11) in view of Burton et al. (Clin Transplant: 29(2), 118-123, Feb 2015), Kim et al. (Pharmacotherapy 34(7): 733-744, 2014), Morath et al. (Transplant International 25: 633-645, 2012) (1449; #30), Marfo et al. (Clinical Journal of the American Society of Nephrology 6: 922-936, 2011)  (1449; #27), Tait et al. (Transplantation 95: 19-47, 2013) (1449; #18), Stegall et al. (American Journal of Transplantation 11: 2405-2413, 2011) (1449; #13), Stegall et al. (Nature Reviews Nephrology 8: 670-678, 2012) (1449; #14), and Rother et al. (US 2012/0225056) 
(1449; #1).
    as they apply to claims 1-2, 5-8, 10, 31-33, 35-37, 40 and 48-53 in Section 10 above,
    and further in view of Andrien et al. (US 2015/0299305) (1449; #12)

   The teachings of Anonymous: NCTO1567085 (Open-Label, Single-Arm Multicenter Trial, 2012) (1449; #11) in view of Burton et al. (Clin Transplant: 29(2), 118-123, Feb 2015), Kim et al. (Pharmacotherapy 34(7): 733-744, 2014), Morath et al. (Transplant International 25: 633-645, 2012) (1449; #30), Marfo et al. (Clinical Journal of the American Society of Nephrology 6: 922-936, 2011)  (1449; #27), Tait et al. (Transplantation 95: 19-47, 2013) (1449; #18), Stegall et al. (American Journal of Transplantation 11: 2405-2413, 2011) (1449; #13), Stegall et al. (Nature Reviews Nephrology 8: 670-678, 2012) (1449; #14), and Rother et al. (US 2012/0225056) 
    are set forth above and differ from claims in not teaching particular BNJ441 and BNJ421 anti-C5 antibodies recited in claims.

    Andrien et al. teach anti-C5 antibodies having improved pharmacokinetics, including BNJ441 (e.g. see SEQ ID NOS: 8, 11-14 and paragraphs [0317]-[0441]) and BNJ421 (e.g., see paragraphs [0299]-[0300); Table 5) in addition to the anti-C5 antibody eculizumab (e.g., see paragraphs [0011], 29, 41-43, etc.; Tables 1, 5, 6, 9), 
     including their applicability to methods treating complement associated diseases (e.g., paragraphs [0010], [0052], [0132] ,[0182], [0217], [0232-0237], [0246], [0263-0274])
     including at the same time, before, after kidney transplantation ([paragraph [0263])
with effective doses (e.g., see paragraphs [0258], [0260], [0262]) of eculizumab, BNJ441 and BNJ421 anti-C5 antibodies (e.g., see Examples)
    (see entire document, including Abstract, Figures, Technical Field, Background, Summary  
Brief Description of the Sequences, Brief Description of the Drawings, 
Detailed Description, Examples, Claims). 

    The claims SEQ ID NOS. for claim 56 drawn to the BNJ441 (ALXN1210) anti-C5 antibody and claim 60 drawn to the BNJ421 anti-C5 antibody are taught or inherent in the prior art teachings.

    Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.

      Also, the Courts have held that there is no requirement that those of ordinary skill in the art know of the inherent property. See MPEP 2131.01(d) and MPEP 2112   2113 for case law on inherency.  

     It would have been obvious to the ordinary artisan to substitute the BNJ441 and BNJ421 antibodies in methods of treating antibody-mediated rejection, given that are equivalent to the properties of eculizumab and provide better pharmacokinetics and for the reasons set forth in Section 12, which are incorporated herein.

12. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
     A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
     The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 8796429.pn.approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

13. Claims 1-2, 5-8, 10, 31-33, 35-37, 40 and 48-53 are rejected under the judicially created doctrine of non-statutory-type double patenting as being unpatentable 
     over claims 64-94 of copending USSN 17/081,598. 

   The instant and copending claims are drawn to the same or nearly the methods of treating antibody-mediated rejection (AMR), including sensitized donor patients treated with plasmapheresis with the same anti-C5 antibodies (e.g., eculizumab), including 900/1200 mg dosing regimens, immunosuppressive therapy (e.g., tacrolimus) and determining the same criteria of treatment on the recipient.

      The claims of USSN 17/081,598 anticipate the instant claims.



15.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
November 20, 2021